DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 1/28/2021 has been entered. Claims 1, 4-7, 10, 13-17, and 20 were amended and claim 3 was canceled. Thus, claims 1-2 and 4-21 are pending in the application. 
Claim Objections
Claim 14 is objected to because of the following informalities: the limitation “the ranked evaluated” in line 9 is suggested to read --the ranked evaluated received information-- in order to more clearly reference how the limitation was originally claimed.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "a receiving unit configured to: receive" in claim 1 lines 15-16 and “a control unit configured to: execute” in claim 1 lines 18-19.
According the Applicant’s specification page 6 lines 7-8, the limitation of a receiving unit is being interpreted as “an input interface” or equivalent. According the Applicant’s specification page 13 lines 5-6, the limitation of a control unit is being interpreted as “a controller or microprocessor” or equivalent.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: providing a skin treatment . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-10, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skover (US 2005/0142093 A1) in view of Glogau et al. (US 2011/0160563 A1).
Regarding claim 1, Skover discloses a skin care system (skin treatment apparatus) (title), comprising: 
a computing device (controller 240 and diagnostic sub-system 107) (Figs. 1, 9; para. [0224]; para. [0225]; para. [0237]) configured to:
receive skin parameter information of a user’s skin (diagnostic sub-system 107 which gathers information on a user’s skin condition) (Fig. 1; para. [0224], lines 1-19); 
receive personal data associated with the user (controller 240 receives user attribute data such as age, weight height, etc. from receiving element 255) (Fig. 1; para. [0140]);
evaluate the received skin parameter information (features of skin are characterized by diagnostic sub-system 107, and that information is used with a 
and determine one or more personalized device settings for operating said skin treatment device (diagnostic system 107 sends data to receiving element 255; controller 240 gets data from the receiving element 255 and based upon the data provides instructions to the output assembly 104) (para. [0225], lines 4-6; para. [0237], lines 6-9);
and a skin treatment device (apparatus 100 with user output assembly 104) (Figs. 1-2B; para. [0037]; para. [0044]) comprising:
a receiving unit (receiving element 255 or output assembly 104) (Skover; Fig. 1) configured to receive said one or more personalized device settings (receiving element 255 receives user-attribute data) (Skover; para. [0039]), and
a control unit (CPU 275 of controller 240; Figs. 1; para. [0134]) configured to: execute the received one or more personalized device settings (controller 240 has CPU 275; controller 240 receives data from receiving element 255; controller 240 uses the received data to provide action instructions to the user output assembly 104) (Fig. 1; para. [0039]; para. [0135]);
Skover does not disclose the computing device is configured to rank the evaluated received skin parameter information and said received personal data in predefined ranking scales; determine based on the ranked data, a treatment of the user’s skin; determine, based on the determined treatment, one or more personalized device settings, wherein said one or more personalized device settings representing a sequence of operating said skin treatment device.
scale value) (Glogau; paras. [0008]; para. [0010]; para. [0035]; Tables 1-2 on page 9); determine based on the ranked data, a treatment of the user’s skin (treatment plan is optimized for a skin type based on the skin-type values) (Glogau; para. [0008]); determine based on the determined treatment, one or more personalized device settings, wherein said one or more personalized device settings representing a sequence of operating said skin treatment device (treatment plan is output by the treatment delivery system) (Glogau; Fig. 9; para. [0010]; para. [0120]). Moreover, the Skover invention already disclosed determining personalized settings based on the received skin parameter information and said received personal data (instructions provided by the controller 240 to the output 104, the instructions determined based on information for the diagnostic sub-system 107 and user parameters from receiving element 255) (Skover; para. [0225]; para. [0237]). Lastly, both Skover and Glogau mention various measurement methods can be used in their respective devices, such as mechanical measurements for hydration/water content (Skover, para. [0224]; Glogau, para. [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover reference such that the computing device is configured to rank the evaluated received skin parameter information and said received personal data in predefined ranking scales, determine based on the ranked data a 
Regarding claim 2, Skover discloses a plurality of sensors configured to: measure said skin parameter information (diagnostic system 107 can image skin and diagnose skin conditions by measuring mechanical properties, chemical-mechanical properties, detecting wavelengths, etc. and thus must inherently have the sensors to perform these functions) (para. [0224]), wherein said skin parameter information comprises at least one of: a parameter indicative of an elasticity characteristic of the skin (diagnostic sub-system 107 can measure skin elasticity) (para. [0224], lines 5-6), a parameter indicative of an amount and/or characteristic of wrinkles of the skin (diagnostic sub-system 107 can measure wrinkles) (para. [0224], lines 12-13), a parameter indicative of a skin cleansing (diagnostic sub-system 107 can measure coproporphyrin distribution) (para. [0224], lines 17-18), a parameter indicative of a redness of the skin (diagnostic sub-system 107 can measure skin redness) (para. [0224], line 15), a parameter indicative of a colour of the skin (diagnostic sub-system 107 can measure skin pigmentation and redness) (para. [0224], lines 15-17), and a parameter indicative of a pigmentation of the skin (diagnostic sub-system 107 can measure skin pigmentation) (para. [0224], lines 15-17).
Regarding claim 4, Skover discloses the evaluation of the received skin parameter information comprises: determining, based on said determined treatment, a personalized 
Regarding claim 5, Skover discloses said receiving unit comprises: an input interface (receiving element 255) (Skover; Fig. 1), said input interface configured to: receive said personal data of the user (receiving element 255 receives user-attribute data) (Skover; para. [0039], lines 1-5); and provide said received personal data to the computing device (controller 240 receives user attribute data such as age, weight height, etc. from receiving element 255) (Fig. 1; para. [0140]).
Regarding claim 6, Skover discloses the skin treatment device is implemented as a handheld device (shell 115 of apparatus 100 is readily able to be grasped by a user) (Figs. 1-2B; para. [0044], lines 7-10) that is structurally separate from said computing device (diagnostic sub-system 107 is not physically attached to the rest of apparatus 100) (Fig. 1).
Regarding claim 8,
Regarding claim 9, Skover discloses the skin treatment device comprises: a memory configured to store the one or more personalized device settings (memory 280 to store skin treatment process) (Fig. 9; para. [0134], lines 19-20).
Regarding claim 10, Skover discloses the skin treatment device comprises: a base (shell 115 housing the controller 240 and motor 130) (Figs. 1-2B; para. [0044], lines 1-10); comprising: a driver (motor 130) (Figs. 1-2B; para. [0044]); 
and at least one treatment head configured to be releasably coupled to the base (skin-contactable element 105 is coupled to transfer member 125 in shell 115; skin-contactable element 105 is removable; various embodiments of 105 are available) (Figs. 1, 4A-4F; para. [0047], lines 5-6), 
wherein the control unit is configured to: control the driver to drive the at least one treatment head based on the determined one or more personalized device settings stored in the memory (controller 240 with CPU 275 determines instructions to output assembly 104, which includes motor 130; motor controller region 1118 in the controller 240 controls the motor 130, and thus the actions of the output assembly 104) (Figs. 1, 9).
Regarding claim 12, Skover discloses the one or more personalized device settings comprises at least one of: a rotational speed with which the at least one treatment head is driven (skin contactable element 105 with skin contactable surface 106 can rotate at different frequencies) (Figs. 1, 4C-4D; para. [0062], lines 1-4; para. [0063], lines 1-4), a movement direction along which the at least one treatment head is driven (skin contactable element 105 with skin contactable surface 106 can have a variety of different movements, such as tapping and rotating) (Figs. 1, 4A-4F; para. [0062], lines 1-4), a frequency and/or pattern of an under 
Regarding claim 14, as best understood, Skover discloses a method for treating a skin of a user by a skin treatment device (output assembly 104 in the shell 115 of apparatus 100 which delivers mechanical energy to a user) (Figs. 1-2B; para. [0037], lines 8-20; para. [0044], lines 1-4), said method comprising the steps of: 
receiving information regarding the skin of the user (diagnostic sub-system 107 gathers information on a user’s skin condition) (Fig. 1; para. [0224], lines 1-19); 
receiving information from the user (controller 240 receives user attribute data such as age, weight height, etc. from receiving element 255 provided by a user) (Fig. 1; para. [0140]; para. [0237]);
evaluating the received information of the skin of the user and the information received from the user (diagnostic system 107 sends data to receiving element 255; controller 240 gets data from the receiving element 255 and based upon the data determines instructions for the output assembly 104; user inputs from receiving element 255 are weighted by the controller) (para. [0225]; para. [0237]; para. [0240]);
determining a ranking of the information received from the user (inputs are weighted) (para. [0240]);
determining one or more personalized device settings for operating the skin treatment device (controller 240 provides instructions to the output assembly 104 based on data from receiving unit 255) (para. [0225], lines 4-6; para. [0237], lines 6-9);

Skover does not disclose determining a ranking of the evaluated received information of the skin; determining a sequence of treatment based on the ranked evaluated; determining one or more personalized device settings for operating the skin treatment device based on the determined sequence of treatment.
However, Glogau teaches an invention for classifying skin types (Glogau; abstract) wherein the computing device (computer) (Glogau; para. [0008]) including determining a ranking of the evaluated received information of the skin (skin-type values are used for skin characterization; skin-type values can be indicative of a Glogau and/or Fitzpatrick scale value) (Glogau; paras. [0008]; para. [0010]; para. [0035]; Tables 1-2 on page 9); determining a sequence of treatment based on the ranked evaluated information (treatment plan is optimized based on skin-type values) (Glogau; para. [0008]); determining one or more personalized device settings for operating the skin treatment device based on the determined sequence of treatment (treatment plan is output by the treatment delivery system) (Glogau; Fig. 9; para. [0010]; para. [0120]). Moreover, the Skover invention already disclosed determining personalized settings based on the received skin parameter information and said received personal data (instructions provided by the controller 240 to the output 104, the instructions determined based on information for the diagnostic sub-system 107 and user parameters from receiving element 255) (Skover; para. [0225]; para. [0237]). Lastly, both Skover and Glogau 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover method such that it includes determining a ranking of the evaluated received information of the skin; determining a sequence of treatment based on the ranked evaluated, and determining one or more personalized device settings for operating the skin treatment device based on the determined sequence of treatment, as taught by Glogau, for the purpose of providing an optimized treatment plan to a user with a particular skin type characterization (Glogau; para. [0010]).
Regarding claim 16, Skover discloses a skin treatment device configured to treat a skin of a user, comprising: 
a memory having stored therein one or more personalized device settings for operating the skin treatment device, said one or more personalized device setting having been determined based on an evaluation of information of the skin of the user and information received from the user (memory 280 to store skin treatment process; controller 240 gets data from the receiving element 255 and based upon the data determines instructions for the output assembly 104; controller 240 ensures skin treatment process is performed) (Fig. 9; para. [0134], lines 19-20; para. [0135], lines 1-4; para. [0225], lines 4-6; para. [0237]); 
and a computing device (controller 240 and diagnostic sub-system 107) (Figs. 1, 9; para. [0224]; para. [0225]; para. [0237]) configured to operate the skin treatment device based on the one or more personalized device settings stored in the memory (motor controller region 
Skover does not disclose wherein said evaluation of information generating a ranking of said information and a sequence of treatment based on said ranking.
However, Glogau teaches an invention for classifying skin types (Glogau; abstract) wherein the computing device (computer) (Glogau; para. [0008]) including generating a ranking of said information (skin-type values are used for skin characterization; skin-type values can be indicative of a Glogau and/or Fitzpatrick scale value) (Glogau; paras. [0008]; para. [0010]; para. [0035]; Tables 1-2 on page 9) and a sequence of treatment based on said ranking (treatment plan is optimized based on skin-type values) (Glogau; para. [0008]). Moreover, the Skover invention already disclosed determining personalized settings based on the received skin parameter information and said received personal data (instructions provided by the controller 240 to the output 104, the instructions determined based on information for the diagnostic sub-system 107 and user parameters from receiving element 255) (Skover; para. [0225]; para. [0237]). Lastly, both Skover and Glogau mention various measurement methods can be used in their respective devices, such as mechanical measurements for hydration/water content (Skover, para. [0224]; Glogau, para. [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover reference such that the device includes said evaluation of information generating a ranking of said information and a sequence of treatment based on said ranking, as taught by Glogau, for the purpose of providing 
Regarding claim 17, Skover discloses a skin treatment device comprising: 
a treatment head (skin-contactable element 105) (Fig. 1; para. [0047], lines 5-6).
a memory configured to: store device settings associated with at least one skin condition (memory 280 to store skin treatment process) (Fig. 9; para. [0134], lines 19-20);
a base (shell 115 and all components within the shell) (Figs. 1-2B; para. [0044], lines 1-10),
a driver (motor 130) (Fig. 1; para. [0044]);
and a computing device (controller 240 and diagnostic sub-system 107) (Figs. 1, 9; para. [0224]; para. [0225]; para. [0237]), said computing device configured to: 
control the driver to drive the treatment head based on device settings, wherein said device settings are selected based on a determination of treatment for said skin condition, wherein said treatment is based on an evaluation of information associated with said skin condition and information inputted data associated with a user (controller 240 determines instructions based on information received from diagnostic system 107 and a user, and sends the instructions to output assembly 104, which includes motor 130; motor controller region 1118 in the controller 240 controls the motor 130, and thus the actions of the skin-contactable element 105) (Fig. 9; para. [0225], lines 4-6; para. [0237], lines 6-9). 
Skover does not disclose wherein said sequence of treatment is based on ranking of an evaluation of information associated with said skin condition of the user.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover reference such that said sequence of treatment is based on a ranking of said skin condition of the user, as taught by Glogau, for the purpose of providing an optimized treatment plan to a user with a particular skin type characterization (Glogau; para. [0010]).
Regarding claim 18,
Regarding claim 20, Skover discloses the device settings comprise at least one of: a rotational speed of said treatment head (skin contactable element 105 with skin contactable surface 106 can rotate at different frequencies) (Figs. 1, 4C-4D; para. [0062], lines 1-4; para. [0063], lines 1-4), a movement direction of said treatment head (skin contactable element 105 with skin contactable surface 106 can have a variety of different movements, such as tapping and rotating) (Figs. 1, 4A-4F; para. [0062], lines 1-4), a frequency of an underpressure generated at the treatment head (controller 240 determines waveforms of skin-contactable surface 106 movement) (para. [0063], lines 1-4), and a pattern of an underpressure generated at the treatment head (controller 240 determines waveforms of skin-contactable surface 106 movement) (para. [0063], lines 1-4).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Skover in view of Glogau as applied to claim 1 above, and further in view of Hindinger (US 2010/0298863 A1).
Regarding claim 7, the modified Skover device teaches the invention as previously claimed, but does not teach said computing device is configured to: cause a transmission of said one or more personalized device settings from the computing device to the skin treatment device.
However, Hindinger teaches a handheld therapy unit (Hindinger; Fig. 1; para. [0115], lines 1-3) wherein a computing device (remote computing device 200 determines protocol for treatment based on patient measurements) (Hindinger; Fig. 1; para. [0101], lines 1-8; para. [0102], lines 1-3) is configured to cause a transmission of said one or more personalized device settings from the computing device to the skin treatment device (transceiver 205 is used by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skover to have the computing separate from the skin treatment device, and communicating by way of a data transmission device as taught by Hindinger, in order to allow for someone other than the user to view and operate the evaluation unit from a remote location (Hindinger; para. [0074], lines 1-14).
Regarding claim 15, Skover discloses a skin evaluation device (skin treatment apparatus) (title), comprising: 
a receiver (receiving element 255) configured to: receive information regarding a skin of a user (diagnostic system 107 sends data to receiving element 255; controller 240 gets data from the receiving element 255 and based upon the data provides instructions to the output assembly 104) (para. [0225], lines 4-6; para. [0237], lines 6-9); and receive information from the user (user provides information to receiving element 255) (para. [0237]);
a processor (controller 240 which manages access to the control of the skin treatment device) (Figs. 1, 9; para. [0225], lines 4-6; para. [0237], lines 6-9) configured to: evaluate the received information on the skin of the user and the received information from the user, and determine one or more personalized device settings for operating a skin treatment device (controller 240 uses data from the receiving element 255, the data being input by a user and regarding skin parameters, to provide instructions to the output assembly 104) (para. [0225]; para. [0237]).

However, Glogau teaches an invention for classifying skin types (Glogau; abstract) wherein the computing device (computer) (Glogau; para. [0008]) including ranking the evaluated received information of the skin of the user and from the user (skin-type values are used for skin characterization; skin-type values can be indicative of a Glogau and/or Fitzpatrick scale value) (Glogau; paras. [0008]; para. [0010]; para. [0035]; Tables 1-2 on page 9); determining a treatment based on the ranked evaluated data (treatment plan is optimized for a skin type based on the skin-type values) (Glogau; para. [0008]); determine one or more personalized devices settings for operating a skin treatment device based on the ranked evaluated received information (treatment plan is output by the treatment delivery system) (Glogau; Fig. 9; para. [0010]; para. [0120]). Moreover, the Skover invention already disclosed determining personalized settings based on the received skin parameter information and said received personal data (instructions provided by the controller 240 to the output 104, the instructions determined based on information for the diagnostic sub-system 107 and user parameters from receiving element 255) (Skover; para. [0225]; para. [0237]). Lastly, both Skover and Glogau mention various measurement methods can be used in their respective devices, such as mechanical measurements for hydration/water content (Skover, para. [0224]; Glogau, para. [0067]).

Skover does not disclose a transmitter configured to: transmit the one or more personalized device settings for operating the skin treatment device.
However, Hindinger teaches a handheld therapy unit (Hindinger; Fig. 1; para. [0115], lines 1-3) with a transmitter configured to: transmit the one or more personalized device settings for operating the skin treatment device a skin treatment device (transceiver 205 is used by computing device 200 to communicate with electronic device 100) (Hindinger; Fig. 1; para. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skover to have the processor separate from the skin treatment device, and communicating by way transmitter, as taught by Hindinger, in order to allow for someone other than the user to view and operate the evaluation unit from a remote location (Hindinger; para. [0074], lines 1-14).
Claims 11, 13, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Skover in view of Glogau as applied to claim 10 and 17 above, and further in view of Douglas (US 2010/0121419 A1).
Regarding claim 11, the modified Skover device teaches the invention as previously claimed, but does not teach the memory is arranged at or within the at least one treatment head.
However, Douglas teaches a therapy device (Douglas; title; Figs. 1-2) in which each interchangeable head of the device (heads 104, 106) (Douglas; Figs. 1-2) has its own memory within, in order to keep track of information specific to a particular head (computer readable media 166, 168, 170) (Douglas; Fig. 8; para. [0020], lines 3-7; para. [0029], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skover by way of moving the memory into the at least one treatment head, as taught by Douglas, in order to have a means to keep track of information related specifically to a certain treatment head (Douglas; Fig. 8; para, [20], lines 3-7; para. [0029], lines 1-3).
Regarding claim 13, Skover discloses the at least one treatment head comprises: a first treatment head and a second treatment head (various embodiments of skin-contactable elements 105) (Figs. 4A-4F), wherein one of said first treatment head and said second treatment head is coupled to said base (skin-contactable element 105 is coupled to transfer member 125 in shell 115; skin-contactable element 105 is removable and replaceable) (Fig. 1; para. [0047], lines 5-6), 
wherein the computing device is configured to: determine, based on said evaluation: (i) first personalized device settings; and (ii) second personalized device settings, wherein the first treatment head comprises a first memory configured to: store the first personalized device settings, wherein the second treatment head comprises: a second memory configured to: store 
and wherein the computing device is configured to control the driver based on the first device settings stored in the first memory when the first treatment head is attached to the base, and to control the driver based on the second device settings stored in the second memory when the second treatment head is attached to the base (controller 240 determines instructions to output assembly 104, which includes motor 130; motor controller region 1118 in the controller 240 controls the motor 130, and thus the actions of the output assembly 104; the instructions output by controller 240 to perform a skin treatment process are dependent upon what is stored on the memory, and thus with a memory in each specific skin-contactable element 105, each 105 will have separate instructions to perform) (Skover; Fig. 9; para. [0134], lines 19-20).
Regarding claim 19, the modified Skover device does not teach said computing device is configured to: receive information regarding attachment of one of the first treatment head and the second treatment head to said base; determine which of said first treatment head and second treatment head is attached to said base unit; and control the driver based on said determination of which of said first treatment head and second treatment head is attached to said base unit in view of said selected device setting.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skover by allowing the controller to each identify an attached head, as taught by Douglas, for the purpose of keeping of information related specifically to a certain treatment head (Douglas; Fig. 8; para, [0020], lines 3-7; para. [0029], lines 1-3).
Regarding claim 21, the modified Skover device does not teach said treatment head comprises: a light source wherein said device settings comprises at least one of: control a light intensity of a light generated by light source and control a frequency of a light generated by light source.
However, Douglas further teaches treatment heads which use a light source with specific light intensity settings (heads 104, 106 can have varied light intensities) (Douglas; para. [0018]).
.
Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
On pages 10-11 of the Applicant's remarks, the Applicant argues that the claims have been amended to overcome the objections and 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees and has thus withdrawn those objections and rejections, with the exception of the 35 U.S.C. 112(b) rejection of claim 14 which has been reiterated above.
On page 12 in the eight paragraph of the Applicant's remarks, the Applicant argues that neither Skover nor Glogau teach ranking evaluated data, wherein the evaluation is based on measured data and user input data as claimed. However, the Examiner respectfully disagrees. Skover teaches ranking evaluated user input data (inputs from a user such as bmi, age etc. are weighted) (Skover; para. [0240]), and Glogau teaches ranking evaluated measured data (quantitative measures of skin properties are used to characterized the skin into skin-type values; skin-type values can be indicative of a Glogau and/or Fitzpatrick scale value
On pages 12-13 of the Applicant's remarks, the Applicant argues that the Hindinger and Douglas references which were used as teaching references for dependent claims similarly do not teach the claimed ranking evaluated data of the independent claims. However, as the Examiner does not use these references to teach that claimed limitation, the arguments are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785